Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 36-37, 40 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0072591 to Andreini in view of U.S. 2007/0070935 to Prakash, 2006/094564 to Walton and 7,079,656 to Menzel. 

Regarding claim 36, Andreini teaches a communication device comprising communication circuitry and at least one processor configured to execute instructions stored in a memory for:
establishing a local authentication information request in response to a local authentication request received from a local cellular communication network to which the communication device is not subscribed (see Fig. 3 of Andreini (as described in sections [0039] to [0049] which shows the mobile device receiving the authorization parameters RAND from the local cellular mobile network (“to which is not subscribed”); 
transmitting the local authentication information request to the remote administration system via the data communication link (see Fig. 3, where the RAND authorization parameters are sent to the SIM card remote database); 
receiving local authentication information from the remote administration system via the data communication link, wherein the local authentication information received from the remote administration system and the authentication data locally stored in the communication device correspond to different subscriber identities (see Fig. 3 where the mobile device receives SRES and KC from the database, which is the local authentication information which is then stored in the mobile device); and 
establishing a local cellular wireless service provided by the local communication network by sending the local authentication information obtained from the remote administration system to the local cellular communication network over a signal link (see the conversation which occurs (in Fig. 3) after the received local authentication information SRES and KC are received by the local cellular network (after being sent by the mobile device on a signal link) which are used to establish the mobile device to operate on the local cellular network).  
Regarding the first step of claim 36, which recites “establishing a data communication link to transmit information between the communication device and a remote administration system by accessing authentication data locally stored in the communication device”, as Andreini does not explicitly teach this step, Prakash is added. 
In an analogous art, Prakash teaches a user terminal that receives authentication credentials required for a second network upon accessing a first network.  As shown in Fig. 4 (in steps 402-404), Prakash teaches that the user terminal accesses it’s locally stored authentication SIM credentials to access the server (which is the recited “remote administration system”) via the first network.  
Therefore, as Andreini teaches receiving authorization information and as Prakash teaches using the authentication credentials to access the network used to receive authorization credentials, it would have been obvious to modify Andreini with the features of Prakash, as authentication is desired and is normally required for mobile networks. 
Regarding the feature of claim 36, which recites “the remote administration system comprising an authentication bank and an authentication server”, Walton is added. 
In an analogous art, Walton teaches a system which provides SIMs to a roaming mobile device.  As described on pages 12-13, in “Example 1”, Walton teaches that a roaming device sends the new country code information to the remote administration system and receives the SIM credentials for that country’s local cellular network. Therefore, as the SIM server and LCS described in Walton first receive the SIM data from the roaming device itself (which is used for authenticating the roaming device), Walton’s remote system servers include an “authentication server”, as recited.  Additionally, as Walton’s SIM server stores a bank of different SIMs (for each country), this “remote system SIM server bank” (which is used for authentication) of Walton is the “authentication bank”, as recited.     
Therefore, as Andreini/Prakash teach a remote system which provides local cellular SIM credentials and as Walton explicitly teaches that this type of remote administration system includes an authentication bank and an authentication server, it would have been obvious to modify Andreini/Prakash with the remote administration system of Walton, in order to ensure that the requesting user is authorized to receive the SIM credentials and to store each countries SIM information in an “authentication bank”, so that roaming SIM information/credentials may be provided in any country, which cuts down roaming costs, as desired and as taught in all these references.  
Regarding the feature of claim 36, which recites “the local authentication information request comprising the local authentication request received from the local cellular communication network and a current location within a geography covered by the local cellular communication network” see pages 11-13 of Walton, which describes sending the MCC of Germany which is “a current location within a geography”.  
Regarding the feature of claim 36, which recites “the local authentication information received from the remote administration system is derived from a device subscribed to the local cellular communication network most suitable to provide service, based on said device providing optimal service for the current location within the geography covered by the local cellular communication network and having a subscription that provides least expensive cost for the current location and time of initiating the local authentication information request from plurality of devices subscribed to the cellular communication network that are available from the authentication bank”, as described in pages 11-13 of Walton, the German SIM sent from the sever is derived from a German “device” and as this German SIM does is not incur roaming costs it “provides a least expensive cost”  (relative to roaming costs), and is based on when (the time the call) is made, as recited. It is noted that devices are equivalent to accounts. 
Regarding the feature of claim 36, which recites “the authentication data locally stored in the communication device correspond to a subscription to a foreign cellular communication network not authorized to establish wireless service with the local cellular communication network”, as described in pages 11-13 of Walton, the foreign country (Netherlands) of stored subscription is not authorized for the local service in Germany, as recited.  
Regarding the amendment to claim 36 which now recites that the local authentication request includes “verification information configured to identify the communication device as being associated with a user account having a subscription to the remote administration system”, see for example, step 403 in section [0039] of Prakash, which teaches that a device ID is used to verify the device/user to access the stored parameters in the database for access to the network, and see section [0040] of Andreini, which transmits the IMSI to the central database (which can be considered as the “verification information to the “remote administrative system”).  
Additionally, Andreini teaches in sections [0002] to [0006] that phones with SIM cards have service agreements with the networks (which are “subscriptions”), where the transmission of the SIM parameters would also be the “verification information sent to the administrative system” which stores the SIM parameters with the user’s subscription information.  However, as Andreini/Prakash/Walton do not use the term “administrative system”, per se, Menzel is added for completeness.   
In an analogous art, Menzel teaches an administrative system which stores subscriber’s subscription data.  See column 4, lines 56-60 which teach “authentication equipment AC, is mainly responsible for matters of routing, of subscriber administration such as registration (subscription) of the subscribers S1, S2 as well as authentication, selection of the access network ACN, etc., and for offering service.” Therefore, Menzel teaches a central “administrative system” which stores user subscriptions in a user account where the received information from the mobile device is used to verify and authorize the mobile device on a given network. 
Therefore, as Andreini/Walton/Prakash all teach central servers which store subscriber SIM information, and as Menzel teaches central administrative system of devices which store subscriptions (SIM information) in user accounts, it would have been obvious to modify the references with the teachings in Menzel, as this allows only authorized users to access the system. 
Regarding claim 37, which recites “wherein the at least one processor is further configured to execute instructions stored in the memory for: establishing the user account having the subscription to the remote administrative system at the remote administration system”, see for example, section [0029] of Prakash, which teaches establishing an account, and see Menzel for the “subscription” per se, as recited.
Regarding claim 40, which recites “wherein the communication device is not subscribed to the local communication network”, the mobile devices described in Andreini, Walton and Prakash are “not subscribed to the local network”, as recited.  
Regarding claim 43, which recites “wherein the local authentication information received from the remote administration system corresponds to a local subscriber identity relative to the local cellular communication network, and the authentication data locally stored in the communication device corresponds to a foreign subscriber identity relative to the local cellular communication network”, as described above, either Walton  or Andreini would teach this concept as the resident SIM (19 in Andreini and Telfort SIM on page 12 of Walton) is considered as a “foreign (roaming) SIM”, and the received SIM data from the remote system would be considered as a “local SIM”, as recited.
 Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 36 above, and further in view of one of U.S. Patent Pub. 2009/0327721 to Arkko or U.S. Patent Pub. 2004/0153555 to Haverinen. 

Regarding claim 39, which recites “wherein the at least one processor is further configured to execute instructions stored in the memory for: storing the local authentication information; and transmitting the stored local authentication information to the local communication network when the local communication network attempts to re-authenticate the communication device”, although the mobile devices in Andreini and Prakash would move from access point to access point which would require a re-authentication, as these references do not explicitly mention “re-authentication”, either one of Arkko or Haverinen is added.
In an analogous art, Arkko teaches a mobile device which requires re-authentication.  See for example, sections [0020] to [0023], which teach the mobile device and local network exchanging authentication information.  Similarly, Haverinen also teaches a roaming mobile device which performs re-authentication with the local network.  See sections [0010] to [0015], which include the challenge/response, etc. 
Therefore, as the devices in Andreini and Prakash would move and require re-authentication, and as either of Arkko or Haverinen explicitly teach re-authentication, it would have been obvious to modify Andreini/Prakash with the re-authentication of either Arkko or Haverinen for the reasons as in these references and as roaming and re-authentication is conventional in mobile networks where devices relocate. 

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in the references as applied to claim 36 above, and further in view of U.S. Patent Pub. 2008/0020755 to Liu.       

Regarding claim 44, which recites “wherein the at least one processor is further configured to execute instructions stored in the memory for: updating a non-local calls database within the communication device, the non-local calls database including a plurality of entries, each entry including a location, corresponding area code, and corresponding local dial-in telephone number for use when the communication device is calling a number outside the local cellular communication network”, as described in pages 9 and 14 of Walton (relating to outbound calls), while roaming in Germany, a call made to a destination outside of Germany is “routed to a fixed line operator or a fixed network number in Germany, and then on to the destination number via a fixed line operator offering further reduction in cost compared to a direct call”.  See also step 4 at the top of page 16, where an outgoing call prompts the server to send the roaming phone a “diverting number” which is the local dial in number”.  Therefore, the “fixed line operator or fixed network number” mentioned is the recited “corresponding local dial-in telephone number” and the location and area codes in Walton are “Germany” and the MCC for Germany.   
For completeness however, although it may be interpreted and/or obvious that Walton does store these local numbers within the phone itself, Liu is added to explicitly teach storing downloaded SIM numbers in the phone, as now recited.
In an analogous art, Liu teaches a user terminal that receives local SIM numbers and credentials from an Internet connection.  See for example, section [0017], which teaches a user purchasing a SIM via the Internet (and the user identifying countries which will be traveled to), and then subsequently downloading the SIM “local phone numbers” to be stored in the phone, where these numbers correspond to the each of the countries (locations) indicated by the user.   
Therefore, as Andreini/Walton teach receiving SIM information and local numbers for roaming devices and as Liu explicitly teaches downloading and storing these numbers within the phone itself, it would have been obvious to modify the Andreini/Walton combination with this feature of Liu, for the reasons as in Liu, which are that internal device storage of these numbers does not require accessing the SIM bank server multiple times when calls are made from the same region, as is desired.  


Response to Arguments
Applicant’s arguments filed 9-16-22 have been considered but are moot in view of the new grounds of rejection.  As described above, although any of the central SIM databases which provide roaming SIM credentials can be considered as “administrative systems”, as they do not explicitly use that term (and do not use the term “subscription” or “user accounts”) although these are also present in Andreini and Prakash, as the user’s SIM data is stored within the network in order to allow only authorized users to access their networks, Menzel is added to explicitly address these newly recited terms.   Therefore, the new combination of references teach the new features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646